The indictment contained two counts — the first, eliminated by a nolle prosequi, charging the manufacture of prohibited liquors; the second, the possession, etc., of a still, etc., to be used for the purpose of manufacturing prohibited liquors.
There was abundant evidence to sustain the verdict rendered; hence the affirmative charge was properly refused to defendant.
The trial court in its oral charge fully instructed the jury as to the proof necessary to authorize a conviction under the second count, and, at defendant's request, gave a charge to the effect that defendant could not be found guilty unless he possessed a complete still. In consequence there was no error in refusing other requested charges asserting the same proposition, even if such other charges correctly stated the rule.
In this case requested charges authorizing a conviction of an attempt to commit the offense charged were abstract, and there was no error in their refusal.
We find no error in the record or the bill of exceptions, and the judgment appealed from will accordingly be here affirmed.
Affirmed.